Title: From Benjamin Franklin to Mary Stevenson, 17 May 1760
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Cravenstreet, May 17. 1760.
          
          I send my dear good Girl the Books I mention’d to her last Night. I beg her to accept them as a small Mark of my Esteem and Friendship. They are written in the familiar easy Manner for which the French are so remarkable, and afford a good deal of philosophic and practical Knowledge, unembarras’d with the dry Mathematics us’d by more exact Reasoners, but which is apt to discourage young Beginners. I would advise you to read with a Pen in your Hand, and enter in a little Book short Hints of what you find that is curious or that may be useful; for this will be the best Method of imprinting such Particulars in your Memory, where they will be ready either for Practice on some future Occasion if they are Matters of Utility, or at least to adorn and improve your Conversation if they are rather Points of Curiosity. And, as many of the Terms of Science are such as you cannot have met with in your common Reading, and may therefore be unacquainted with, I think it would be well for you to have a good Dictionary at hand, to consult immediately when you meet with a Word you do not comprehend the precise Meaning of. This may at first seem troublesome and interrupting; but ’tis a Trouble that will daily diminish as you will daily find less and less Occasion for your Dictionary as you become more acquainted with the Terms; and in the meantime you will read with more Satisfaction because with more Understanding. When any Point occurs in which you would be glad to have farther Information than your Book affords you, I beg you would not in the least apprehend that I should think it a Trouble to receive and answer your Questions. It will be a Pleasure, and no Trouble. For tho’ I may not be able, out of my own little Stock of Knowledge to afford you what you require, I can easily direct you to the Books where it may most readily be found. Adieu, and believe me ever, my dear Friend, Yours affectionately
          
            B Franklin
          
          
          
            My Compliments to Mr. and Mrs. Calender, and Miss Pitt. I hope neither they nor you got any Cold last night.
            Miss Stevenson
          
        